      Case 1:20-cv-01130-CCB Document 26-7 Filed 05/08/20 Page 1 of 4
                                                                 EXHIBIT 6




                                       ORDER
                                        OF THE
              GOVERNOR OF THE STATE OF MARYLAND
                                NUMBER 20-04-15-01

REQUIRING USE OF FACE COVERINGS UNDER CERTAIN CIRCUMSTANCES AND
REQUIRING IMPLEMENTATION OF CERTAIN PHYSICAL DISTANCING MEASURES

 WHEREAS,   A state of emergency and catastrophic health emergency was proclaimed on
            March 5, 2020, renewed on March 17, 2020, and renewed again on April 10,
            2020, to control and prevent the spread of COVID-19 within the state, and the
            state of emergency and catastrophic health emergency still exists;

 WHEREAS,   COVID-19, a respiratory disease that spreads easily from person to person and
            may result in serious illness or death, is a public health catastrophe and has been
            confirmed throughout Maryland;

 WHEREAS,   To reduce the spread of COVID-19, the U.S. Centers for Disease Control and
            Prevention and the Maryland Department of Health recommend canceling large
            gatherings and physical distancing in smaller gatherings;

 WHEREAS,   The currently known and available scientific evidence and best practices support
            limitations on large gatherings and physical distancing to prevent exposures and
            transmissions, and reduce the threat to especially vulnerable populations,
            including older individuals and those with chronic health conditions;

 WHEREAS,   To reduce the threat to human health caused by transmission of the novel
            coronavirus in Maryland, and to protect and save lives, it is necessary and
            reasonable that individuals in the state refrain from congregating;

 WHEREAS,   To protect the public health, welfare, and safety, prevent the transmission of the
            novel coronavirus, control the spread of COVID-19, and save lives, it is
            necessary to control and direct the movement of individuals in Maryland,
            including those on the public streets; and

 WHEREAS,   It is further necessary to control and direct in Maryland the occupancy and use
            of buildings and premises, as well as places of amusement and assembly;


                                          -1-
       Case 1:20-cv-01130-CCB Document 26-7 Filed 05/08/20 Page 2 of 4



NOW, THEREFORE, I, LAWRENCE J. HOGAN, JR., GOVERNOR OF THE STATE OF
                MARYLAND, BY VIRTUE OF THE AUTHORITY VESTED IN ME BY THE
                CONSTITUTION AND LAWS OF MARYLAND, INCLUDING BUT NOT LIMITED
                TO TITLE 14 OF THE PUBLIC SAFETY ARTICLE, AND IN AN EFFORT TO
                CONTROL AND PREVENT THE SPREAD OF COVID-19 WITHIN THE STATE, DO
                HEREBY ORDER:

  I.    Definitions.

         a. “Face Covering” means a covering that fully covers a person’s nose and mouth,
            but is not a Medical-Grade Mask. The term “Face Covering” includes, without
            limitation, scarves and bandanas.

         b. “Foodservice Establishments” means establishments in the State of Maryland that
            sell food on a delivery, carry-out, or drive-through basis.

         c. “Medical-Grade Mask” means an N95, KN95, surgical, or other mask that would
            be appropriate for a health care setting.

         d. “Public Transportation” means shared-ride surface transportation services that are
            open to the general public, including without limitation, taxi services, ride-sharing
            services, car services, and transit services provided by any other unit of the State
            or any political subdivision. Examples of Public Transportation include, but are
            not limited to:

                 i. MTA bus service;

                ii. MARC train service;

               iii. Light Rail trains service;

                iv. MTA Metro subway service; and

                v. Mobility and paratransit service.

         e. “Retail Establishments” means retail businesses, organizations, establishments,
            and facilities in the State of Maryland, including without limitation:

                 i. Grocery stores, convenience stores, farmer’s markets, and any other
                    establishment engaged in the retail sale of non-prepared food;

                ii. Pharmacies and other stores that sell medication or medical supplies;

               iii. Stores that sell supplies for household consumption or use, and/or
                    products needed to maintain safety, sanitation, and essential maintenance
                    of the home or residence;

               iv. Alcoholic beverage stores; and


                                             -2-
       Case 1:20-cv-01130-CCB Document 26-7 Filed 05/08/20 Page 3 of 4



                v. Laundromats.

II.     Use of Face Coverings.

         a. Effective as of 7:00 a.m. on April 18, 2020:

                 i. all riders and operators on any Public Transportation are required to wear
                    Face Coverings (excluding any operator in a separate compartment that is
                    off-limits to riders);

                ii. all customers over the age of nine are required to wear Face Coverings
                    while inside the enclosed area of any Retail Establishment or Foodservice
                    Establishment;

               iii. adult customers accompanying children age two through nine shall use
                    reasonable efforts to cause those children to wear Face Coverings while
                    inside the enclosed area of any Retail Establishment or Foodservice
                    Establishment;

               iv. all Retail Establishments shall require staff to wear, and those staff shall
                   wear, Face Coverings while working in areas open to the general public
                   and areas in which interactions with other staff are likely; and

                v. all Foodservice Establishments shall require staff who interact with
                   customers (including, without limitation, delivery personnel) to wear, and
                   those staff shall wear, Face Coverings while working.

         b. Single-use Face Coverings shall be properly discarded in trash receptacles. It is
            recommended that all reusable Face Coverings be cleaned frequently (at least
            once per day).

         c. Wearing a Medical-Grade Mask satisfies any requirement in paragraph II.a to
            wear a Face Covering, but all Marylanders are urged to reserve Medical-Grade
            Masks for use by health care workers and first responders.

III.    Physical Distancing Measures for Retail Establishments.

         a. All Retail Establishments shall, in good faith and to the extent possible:

                 i. Where any queue is expected to form, designated with signage, tape, or by
                    other means at least six-foot spacing for persons in line;

                ii. Sanitize, or provide customers with a means to sanitize, handles of carts
                    and baskets that are available to customers;

               iii. Provide staff and customers with clean restrooms stocked with soap or
                    sanitizer, and allow staff to wash their hands at least once every 30
                    minutes; and

                                             -3-
      Case 1:20-cv-01130-CCB Document 26-7 Filed 05/08/20 Page 4 of 4



               iv. Post signage at each entrance advising customers about the requirement to
                   wear Face Coverings described in paragraph II.a.

        b. The Secretary of Health of the State of Maryland (the “Secretary”) is authorized
           to issue directives under this Order, as the Secretary deems necessary, to prevent,
           reduce the spread of, and suppress COVID-19 in and around Retail
           Establishments and/or Foodservice Establishments, which may include, without
           limitation, additional requirements for physical distancing, cleaning, and
           disinfection at Retail Establishments and/or Foodservice Establishments.

IV.    General Provisions.

        a. Each law enforcement officer of the State or a political subdivision shall execute
           and enforce this Order.

        b. A person who knowingly and willfully violates this Order is guilty of a
           misdemeanor and on conviction is subject to imprisonment not exceeding one
           year or a fine not exceeding $5,000 or both.

        c. This Order remains effective until after termination of the state of emergency and
           the proclamation of the catastrophic health emergency has been rescinded, or until
           rescinded, superseded, amended, or revised by additional orders.

        d. The effect of any statute, rule, or regulation of an agency of the State or a political
           subdivision inconsistent with this order is hereby suspended.

        e. The underlined paragraph headings in this Order are for convenience of reference
           only and shall not affect the interpretation of this Order.

        f. If any provision of this Order or its application to any person, entity, or
           circumstance is held invalid by any court of competent jurisdiction, all other
           provisions or applications of the Order shall remain in effect to the extent possible
           without the invalid provision or application. To achieve this purpose, the
           provisions of this Order are severable.

                           ISSUED UNDER MY HAND THIS 15TH DAY OF APRIL, 2020, AND
                           EFFECTIVE IMMEDIATELY.




                                   _______________________________________
                                   Lawrence J. Hogan, Jr.
                                   Governor




                                             -4-
